1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA
8
                                               ***
9     ANDREA PERRINE, an individual,             Case No. 3:19-cv-00248-LRH-CBC

10                                      Plaintiff, ORDER
11          v.
12
      LIBERTY MUTUAL FIRE INSURANCE
13    COMPANY; and DOES 1-20, DOE
      COMPANIES 21-40, inclusive,
14
                                    Defendants.
15

16         Before the court is defendant Liberty Mutual Fire Insurance Company’s
17   Response to this Court's Order Regarding the Matter in Controversy Amount in this
18   Litigation. ECF No. 8
19         Plaintiff, Andrea Perrine, initiated the present action against defendant on
20   March 8, 2019, in the Second Judicial District Court for Washoe County, Nevada. On
21   May 10, 2019, defendant removed this action to federal court on the basis of diversity
22   jurisdiction. ECF No. 1
23         On May 20, 2019, the court reviewed the removal petition and held that it was not
24   clear from the complaint that the amount in controversy had been met. ECF No. 5 The
25   court granted defendant twenty days to establish the amount in controversy by
26   submitting summary judgment type evidence to the court. Id. Thereafter, defendant filed
27   its response to the court's order. ECF No. 8
28
                                                  1
1           The court has reviewed defendant’s response and finds that defendant has

2    established that the amount in controversy has been met.

3           Where, as here, it is not facially evident from the face of the complaint that the

4    amount in controversy exceeds $75,000, “the removing defendant bears the burden of

5    establishing, by a preponderance of the evidence, that the amount in controversy

6    exceeds $[75],000.” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.

7    1996). Here, defendant contends that the amount in controversy requirement is met

8    given plaintiff's underinsured motorist benefit coverage of up to $100,000 and plaintiff's

9    estimate of a potential jury verdict award at trial between $150,000 and $250,000. See

10   ECF No. 8. A plaintiff’s statement of damages after the filing of the complaint is relevant

11   evidence establishing the amount in controversy. See Cohen v. Petsmart, Inc., 281 F.3d

12   837, 840 (9th Cir. 2002). Although plaintiff's settlement demand of August 2, 2018,

13   erroneously assumed UIM benefits coverage of only $50,000, it appears that the actual

14   UIM coverage available to plaintiff is $100,000 (ECF No. 8, Exhibits 1 and 2). All of this

15   considered, the court finds that Defendant has proffered sufficient evidence establishing

16   an amount in controversy greater than $75,000. Accordingly, the court shall accept

17   defendant’s removal of this action and exercise diversity jurisdiction over the complaint.

18

19          IT IS SO ORDERED.

20          DATED this 18th day of June, 2019.

21

22                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                  2
